This action was brought by the state, for the use, etc., against Tingle and his sureties on his official bond as tax collector of Winston county. From a judgment for plaintiff, the defendants appeal. Really, there is in the brief for appellant no adequate insistence for error; yet there is a measure of merely off-hand assertion of criticisms of the action of the court in a few particulars. None of these possess any merit. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.